


Exhibit 10.01
NUSTAR ENERGY L.P.
Amendment to Crude Oil Sales Agreement between PDVSA-Petróleo S.A., NuStar
Logistics, L.P. and NuStar Marketing, effective as of October 1, 2012


AMENDMENT TO CRUDE OIL SALES AGREEMENT


THIS AMENDMENT TO CRUDE OIL SALES AGREEMENT (HEREINAFTER THIS "AMENDMENT") IS
ENTERED INTO OCTOBER 0lST, 2012 BY AND BETWEEN PDVSA-PETROLEO S.A., A
CORPORATION ORGANIZED UNDER THE LAWS OF THE BOLIVARIAN REPUBLIC OF VENEZUELA
("SELLER"), REPRESENTED BY MR. SERGIO TOVAR, EXECUTIVE DIRECTOR OF SUPPLY AND
COMMERCE AND NUSTAR LOGISTICS, L.P. A DELAWARE LIMITED PARTNERSHIP (HEREIN
"LOGISTICS" or "BUYER") REPRESENTED BY MR. CURTIS ANASTASIO, ITS CHIEF EXECUTIVE
OFFICER AND NUSTAR MARKETING LLC, A DELAWARE LIMITED LIABILITY COMPANY
("MARKETING").


SELLER AND BUYER MAY SOMETIMES HEREINAFTER BE REFERRED TO INDIVIDUALLY AS A
"PARTY", AND, COLLECTIVELY, AS THE "PARTIES."


THIS AMENDMENT IS RELATED TO THE MODIFICATION OF THE ARTICLES: THREE POINT ONE
(3.1), THREE POINT TWO (3.2), FIVE POINT ONE (5.1), FIVE POINT TWO (5.2), SIX
POINT ONE (6.1), SIX POINT ONE (6.2) AND SEVEN (7), EXHIBITS: TWO (2), FOUR (4)
AND FIVE (5); AND THE INCORPORATION OF THE ARTICLE THIRTY ONE (31) RELATED TO
NON-COMPLIANCE. ALL OTHER TERMS AND CONDITIONS NOT MODIFIED HEREUNDER SHALL
REMAIN VALID AND IN ACCORDANCE TO THE CONTRACT SA134782 (REFERRED TO HEREIN AS
THE "2008 CSA").


RECITALS
WHEREAS, IN 2008 SELLER AND MARKETING ENTERED INTO THAT CERTAIN CRUDE OIL SALES
AGREEMENT DATED EFFECTIVE AS OF MARCH 01ST, 2008 (THE "2008 CSA") PROVIDING FOR
SELLER'S SALE AND DELIVERY TO MARKETING AND MARKETING'S PURCHASE FROM SELLER OF
CERTAIN VOLUMES OF CRUDE OIL;


WHEREAS, THE PARTIES AGREE TO MODIFY CERTAIN ARTICLES, TO MODIFY THE VOLUMES TO
BE PURCHASED, TO ELIMINATE THE ARTICLE CONTANING THE LIMITED MARKET ADJUSTMENT
(LMA)MECHANISM OF THE 2008 CSA, TO RELEASE PAST CLAIMS, AND TO INCORPORATE INTO
THE 2008 CSA THE ARTICLE RELATED TO NON-COMPLIANCE;


WHEREAS, ON SEPTEMBER 2012, MARKETING ASSIGNED ALL OF ITS RIGHT TITLE AND
INTEREST IN AND TO THE 2008 CSA TO "LOGISTICS";


WHEREAS THE PARTIES NOW WISH TO AMEND THE 2008 CSA IN THE MANNER SET FORTH IN
THIS AMENDMENT ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE 2008
CSA.


NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES AND THE MUTUAL REPRESENTATIONS,
WARRANTIES, COVENANTS, AGREEMENTS AND UNDERTAKINGS HEREINAFTER SET FORTH OR
REFERRED TO IN THIS AMENDMENT, THE PARTIES HEREBY AGREE AS FOLLOWS:


EFFECTIVE ON OCTOBER 01ST, 2012 (THE "EFFECTIVE DATE"), THE 2008 CSA SHALL BE
AMENDED AND RESTATED AS PROVIDED HEREIN.


3.1 ANNUAL CONTRACT QUANTITY: EXCEPT AS PERFORMANCE MAY BE EXPRESSLY EXCUSED IN
ACCORDANCE WITH THIS AGREEMENT, AS AMENDED, IN EACH CONTRACT YEAR SELLER SHALL
SELL AND DELIVER, AND BUYER SHALL PURCHASE AND LIFT, AN AGGREGATE QUANTITY OF
OIL EQUAL TO THIRTY THOUSAND (30,000) BARRELS TIMES THE NUMBER OF DAYS IN SUCH
CONTRACT YEAR, APPORTIONED BETWEEN BARRELS OF OIL OF THE BOSCAN

NOT BINDING UNTIL DULY EXECUTED AND/OR SIGNED BY THE PARTIES
PDVSA - NUSTAR LOGISTICS, L.P. 2008 CRUDE OIL SALES CONTRACT SA134782. AMENDMENT
1
Page 1 of 7



--------------------------------------------------------------------------------




TYPE AND THE BCF-13 TYPE AS SET FORTH IN EXHIBIT 2 (THE "ANNUAL CONTRACT
QUANTITY").


3.2 MONTHLY CONTRACT QUANTITY: IN SATISFACTION OF BUYER'S OBLIGATION TO PURCHASE
AND LIFT, AND SELLER'S OBLIGATION TO SELL AND DELIVER, THE ANNUAL CONTRACT
QUANTITY (EXCEPT AS PERFORMANCE MAY BE EXPRESSLY EXCUSED IN ACCORDANCE WITH THIS
AGREEMENT) DURING EACH MONTH OF EACH CONTRACT YEAR, SELLER SHALL SELL AND
DELIVER, AND BUYER SHALL PURCHASE AND LIFT, SUCH NUMBER OF BARRELS OF OIL OF THE
BOSCAN AND BCF-13 TYPE AS SET FORTH IN EXHIBIT 2 IN RESPECT OF SUCH MONTH (THE
"MONTHLY CONTRACT QUANTITY"), SUBJECT TO THE FOLLOWING EXCEPTION:


AN OPERATIONAL TOLERANCE OF FIVE PERCENT (5%) ON EACH CARGO OF OIL BUYER IS
SCHEDULED TO LIFT DUE TO CONDITIONS AT THE LOADING PORT OR AFFECTING THE VESSEL
UTILIZED BY BUYER;


5.1 PRICE: THE PRICE FOR EACH TYPE OF OIL TO BE SOLD BY SELLER AND PURCHASED BY
BUYER HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF EXHIBIT
3.


5.2 IS HEREBY DELETED AND RESTATED TO READ AS FOLLOWS:


EXCEPTIONAL CIRCUMSTANCES. WHERE EXCEPTIONAL, SUPERVENING AND UNFORESEEABLE
MARKET CIRCUMSTANCES CAUSE A SUSTAINED CHANGE IN THE PREVALENT MARKET PRICE OF
THE OIL OR IN OILS WHICH ARE COMMERCIALLY COMPARABLE TO IT IN USE AND
SPECIFICATIONS AND SUCH MARKET PRICE MATERIALLY DIVERGES FROM THE PRICE WHICH
APPLIES UNDER THE CONTRACT, THE PARTY AFFECTED BY SUCH CHANGES MAY REQUEST THE
OTHER TO AGREE TO A CHANGE IN THE CONTRACT PRICE SO AS TO PUT IT IN ALIGNMENT
WITH THE SAID PREVALENT MARKET PRICE DURING THE REMAINING PERIOD OF THE
CONTRACT. SUCH REQUEST SHALL BE MADE IN WRITING AND SHALL BE ACCOMPANIED BY
VERIFIABLE EVIDENCE SHOWING CONCLUSIVELY THAT THE SAID CHANGE IN CIRCUMSTANCES
HAS OCCURRED. WHERE SUCH REQUEST HAS BEEN MADE, THE PARTY RECEIVING SUCH REQUEST
SHALL BEGIN NEGOTIATIONS TO SEEK AND AMENDMENT TO THE CONTRACT PRICE THAT ALIGNS
THE CONTRCT PRICE WITH PREVALENT MARKET PRICES. IF SUCH NEGOTIATIONS FAIL TO
CAUSE AN AMENDMENT TO THE CONTRACT WITHIN 60 CALENDAR DAYS AFTER THE REQUEST HAS
BEEN MADE, THE PARTY MAKING THE REQUEST SHALL BE ENTITLE TO SUSPEND PURCHASES OR
DELIVERIES UNDER THE CONTRACT UNTIL SUCH TIME AS AN AGREEMENT IS REACHED OR
UNTIL THE CONTRACT EXPIRES. ONCE AN AGREEMENT IS REACHED THE PRICE AMENMENT
SHALL APPLY TO ANY DELIVERIES MADE AFTER THE DATE IN WHICH THE REQUEST WAS
TENDERED. THE CONTRACT PRICE SHALL BE DEEMED TO DIFFERE MATERIALLY FROM THE
PREVALENT MARKET PRICE IF IT DIVERGES BY MORE THAN 10% FROM THE APPLICABLE
CONTRACT PRICE AT LEAST FOR A PERIOD OF THREE (3) CONSECUTIVE MONHTS.
ALTERNATIVELY WHERE THE PARTIES CANNOT AGREE THAT THE MARKET CONDITIONS DO IN
FACT ALLOW FOR THE AFORESAID REQUEST TO BE MADE PURSUANT TO THIS CLAUSE, EITHER
PARTY MAY REQUIRE THE ISSIE TO BE SUBMITTED TO A CONFLICT RESOLUTION PROCEDURE
INVOLVING THE USE OF JOINTLY APPOINTED COMMERCIAL ARBITRATORS, AS MORE
SPECIFICALLY PROVIDED IN CLAUSE 21 OF THIS CONTRACT.


6. LIMITED MARKET ADJUSTMENT: IS HEREBY DELETED IN ITS ENTIRETY.


7. UNDERLIFTING:
BUYER ACKNOWLDEGES THAT ITS COMMITMENT TO PURCHASE THE ANNUAL CONTRACT QUANTITY
IN EACH YEAR IS AN ESSENTIAL TERM OF THIS AGREEMENT. EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT AND SUBJECT TO THE PROVISIONS OF ARTICLE 20, IF, IN
ANY LIFTING MONTH, BUYER FAILS TO LIFT ANY CARGO SCHEDULE TO BE















NOT BINDING UNTIL DULY EXECUTED AND/OR SIGNED BY THE PARTIES
PDVSA - NUSTAR LOGISTICS, L.P. 2008 CRUDE OIL SALES CONTRACT SA134782. AMENDMENT
1
Page 2 of 7



--------------------------------------------------------------------------------




LIFTED DURING SUCH LIFTING MONTH, SELLER SHALL HAVE THE RIGHT TO RECOVER ITS
DAMAGES FOR BUYER'S BREACH OF ITS LIFTING OBLIGATION. NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS ARTICLE 7, BUYER SHALL NOT BE REQUIRED TO LIFT, NOR
BE SUBJECT TO ANY LIABILITY FOR LIFTING LESS THAN, THE MONTHLY CONTRACT QUANTITY
IN ANY MONTH IF AND TO THE EXTENT THAT:


(a) SUCH UNDERLIFTING IS DUE TO DEMONSTRATED OPERATIONAL REASONS CONCERNING ONLY
THE LOADING PORTS OR THE VESSELS INVOLVED AND DOES NOT IN ANY EVENT EXCEED FIVE
PER CENT (5%)OF THE MONTHLY CONTRACT QUANTITY FOR SUCH MONTH.


(b) SUCH UNDERLIFTING COMES AS A CONSEQUENCE OF BUYER PERFORMING REMEDIAL WORK
(WHETHER PLANNED OR UNPLANNED) OR AN ANNUAL TURNAROUND AT THE REFINERIES, OR
EITHER OF THEM, PROVIDED THAT BUYER NOTIFIES SELLER OF ANY PLANNED TURNAROUND AT
LEAST NINETY (90) DAYS PRIOR TO THE MONTH IN WHICH THE TURNAROUND IS PLANNED AND
OF ANY PLANNED REMEDIAL WORK AS SOON AS REASONABLY POSSIBLE; OR


(c) SUCH UNDERLIFTING IS DUE TO AN UNDERDELIVERY BY SELLER.


31. NON-COMPLIANCE:
IF BUYER FOR REASONS OTHER THAN FORCE MAJEURE HAS NOT MADE BEST ENDEAVOR TO LIFT
A PARTICULAR NOMINATED CARGO OR ASKS SELLER NOT TO DELIVER A PARTICULAR
NOMINATED CARGO, BUYER MUST PAY SELLER ALL DEMOSTRATED OPERATIONAL COST INCLUDED
BUT NOT LIMITED TO: AGENTS, TUGS, MARINE TRANSPORTATION, STORAGE, INSPECTION AND
ADMINISTRATIVE FEES AND EXPENSES INCURRED BY THE SELLER AS A RESULT OF BUYER'S
CANCELLATION OF THE NOMINATED CARGO. PAYMENT OF ANY AMOUNT IS TO BE MADE WITHIN
TWENTY (20) DAYS FOLLOWING BUYER'S RECEIPT OF WRITTEN NOTICE FROM SELLER TO THE
BUYER DETAILING SUCH EXPENSES, INCLUDING A DETAILED EXPLANATION AND ALL
DOCUMENTS NECESSARY TO SUBSTANTIATE SUCH EXPENSES.


EXHIBIT 2 "QUANTIITY OF EACH TYPE OF OIL": SHALL BE AMENDED AND RESTATED TO READ
AS INDICATED ON THE ATTACHED EXHIBIT 2.


EXHIBIT 4 "LIMITED MARKET ADJUSTMENT": IS DELETED IN ITS ENTIRETY.


EXHIBIT 5 "EXAMPLE OF THE OPERATION OF THE LIMITED MARKET ADJUSTMENT”: IS
DELETED IN ITS ENTIRETY.


THE PARTIES, IN CONSIDERATION OF THE MUTUAL AGREEMENTS EXPRESSED HEREIN, AND
OTHER GOOD AND VALUABLE CONSIDERATION THE SUFFICIENCY OF WHICH IS HEREBY
ACKNOWLEDGED, FOR AND ON BEHALF OF THEMSELVES AS WELL AS THEIR RESPECTIVE
PRINCIPALS, SUBSIDIARIES, PARENT COMPANIES, AFFILIATES, DIVISIONS, SHAREHOLDERS,
OWNERS, PARTNERS, SUCCESSORS, AND ASSIGNS DO HEREBY WAIVE, ABANDON, RELEASE AND
FORGO ANY CLAIM, DAMAGE, LOSS, EXPENSE AND CAUSE OF ACTION AGAINST ANY OTHER
PARTY OR ANY OF ITS PRINCIPALS, SUBSIDIARIES, PARENT COMPANIES, AFFILIATES,
DIVISIONS, SHAREHOLDERS, OWNERS, PARTNERS, SUCCESSORS, AND ASSIGNS THAT ARISES
OUT OF EITHER (I) THE FAILURE OF SELLER TO DELIVER AND SELL THE MONTHLY CONTRACT
QUANTITY OR THE ANNUAL CONTRACT QUANTITY SPECIFIED IN THE 2008 CSA THROUGH THE
EFFECTIVE DATE, OR (II) THE FAILURE OF MARKETING OR LOGISTICS TO PURCHASE THE
MONTHLY CONTRACT QUANTITY OR THE ANNUAL CONTRACT QUANTITY SPECIFIED IN THE 2008
CSA THROUGH THE EFFECTIVE DATE.























NOT BINDING UNTIL DULY EXECUTED AND/OR SIGNED BY THE PARTIES
PDVSA - NUSTAR LOGISTICS, L.P. 2008 CRUDE OIL SALES CONTRACT SA134782. AMENDMENT
1
Page 3 of 7



--------------------------------------------------------------------------------




GENERAL PROVISIONS TO THIS AMENDMENT:


1. THIS AMENDMENT MAY BE SIGNED IN COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT, WITH FACSIMILE AND E-MAIL COPIES
TO BE ACCEPTED AS ORIGINALS.


2. THIS AMENDMENT CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH REGARD
TO THE MATTERS SET FORTH HEREIN, AND CANCELS AND SUPERSEDES ANY AND ALL PRIOR
REPRESENTATIONS, NEGOTIATIONS, PROPOSALS, COMMITMENTS, WRITINGS, PUBLICATIONS
AND UNDERSTANDINGS OF ANY NATURE WHATSOEVER CONCERNING THE SUBJECT MATTER.


3. THIS AMENDMENT SHALL NOT BE CHANGED ORALLY AND NO CHANGES, ADDITIONS OR
MODIFICATIONS MAY BE MADE BY ANY OF THE PARTIES HERETO UNLESS REDUCED TO WRITING
AND EXECUTED BY ALL OF THE PARTIES.


4. THE PARTIES AGREE THAT ONE OR MORE WAIVERS OR BREACHES OF ANY COVENANT, TERM,
OR PROVISION OF THIS AMENDMENT BY ANY PARTY SHALL NOT BE CONSTRUED AS A WAIVER
OF A SUBSEQUENT BREACH OF THE SAME COVENANT, TERM, OR PROVISION, OR AS A WAIVER
OR BREACH OF ANY OTHER COVENANT, TERM OR PROVISION.


5. EACH PARTY TO THIS AMENDMENT HEREBY REPRESENTS AND CERTIFIES THAT IT: (1) HAS
CAREFULLY READ ALL OF THIS AMENDMENT; (2) HAS BEEN GIVEN A FAIR OPPORTUNITY TO
DISCUSS AND NEGOTIATE THE TERMS OF THIS AMENDMENT BY AND THROUGH LEGAL COUNSEL;
(3) HAS BEEN GIVEN A REASONABLE TIME WITHIN WHICH TO CONSIDER THIS AMENDMENT
BEFORE EXECUTING IT; (4) UNDERSTANDS THE PROVISIONS OF THIS AMENDMENT; (5) HAS
RECEIVED ADVICE FROM AN ATTORNEY REGARDING THIS AMENDMENT; (6) HAS DETERMINED
THAT IT IS IN HIS/ITS BEST INTEREST TO ENTER INTO THIS AMENDMENT; (7) HAS NOT
BEEN INFLUENCED TO SIGN THIS AMENDMENT BY ANY STATEMENT OR REPRESENTATION NOT
CONTAINED IN THIS AMENDMENT; AND (8) ENTERS INTO THIS AMENDMENT KNOWINGLY AND
VOLUNTARILY.


6. ALL DISPUTES ARISING UNDER OR IN CONNECTION WITH THIS AMENDMENT SHALL BE
FINALLY SETTLED BY ARBITRATION UNDER THE RULES OF ARBITRATION ("ICC RULES") OF
THE INTERNATIONAL CHAMBER OF COMMERCE IN EFFECT AT SUCH TIME. THE PLACE OF
ARBITRATION SHALL BE PARIS, FRANCE AND THE LANGUAGE OF THE ARBITRATION SHALL BE
ENGLISH. THE NUMBER OF ARBITRATORS SHALL BE THREE (3), AND THE ARBITRATORS SHALL
APPLY THE SUBSTANTIVE LAW OF VENEZUELA TO THE MERITS OF THE DISPUTE. ANY
ARBITRAL AWARD RELATING TO THE PERFORMANCE BY EITHER PARTY OF ITS OBLIGATIONS
UNDER THIS AMENDMENT SHALL BE (I) REASONED IN ACCORDANCE WITH ARTICLE 25.2 OF
THE ICC RULES, (II) IN WRITING, AND (III) FINAL AND BINDING ON ALL PARTIES TO
THE ARBITRATION. ANY ARBITRAL AWARD MAY BE CONFIRMED OR EMBODIED IN ANY ORDER OR
JUDGMENT OF ANY COURT OF COMPETENT JURISDICTION.


7. THE PARTIES AGREE THAT THIS AMENDMENT SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE REPUBLICA BOLIVARIANA DE VENEZUELA.


8. IF ANY SINGLE SECTION OR CLAUSE OF THIS AGREEMENT SHOULD BE FOUND
UNENFORCEABLE, IT SHALL BE SEVERED AND THE REMAINING SECTIONS AND CLAUSES SHALL
BE ENFORCED IN ACCORDANCE WITH THE INTENT OF THIS AMENDMENT.


9. EACH OF THE PARTIES TO THIS AMENDMENT REPRESENTS AND WARRANTS THAT IT HAS THE
REQUISITE POWER AND AUTHORITY TO ENTER INTO, EXECUTE AND DELIVER THIS AMENDMENT,
AND THAT THE PERSON SIGNING IT IS AUTHORIZED TO BIND ALL PARTIES AND ENTITIES ON
WHOSE BEHALF IT IS EXECUTED.











NOT BINDING UNTIL DULY EXECUTED AND/OR SIGNED BY THE PARTIES
PDVSA - NUSTAR LOGISTICS, L.P. 2008 CRUDE OIL SALES CONTRACT SA134782. AMENDMENT
1
Page 4 of 7



--------------------------------------------------------------------------------




10. ALL NOTICES AND OTHER COMMUNICATIONS GIVEN UNDER THIS AMENDMENT SHALL BE IN
WRITING AND SHALL BE GIVEN BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED; INTERNATIONALLY RECOGNIZED COURIER SERVICE; OR CONFIRMED FACSIMILE
TRANSMISSION, AND, IN EACH CASE, SHALL BE DEEMED EFFECTIVE UPON RECEIPT BY THE
ADDRESSEE AS PROVIDED BELOW:


TO SELLER:      PDVSA-PETROLEO S.A.
AVENIDA LIBERTADOR
EDIFICIO PETROLEOS DE VENEZUELA TORRE OESTE PISO 7
LA CAMPINA
CARACAS 1060-A VENEZUELA


ATT'N.
GERENCIA GENERAL DE COMERCIO INTERNACIONAL FACSIMILE    58-212-708-5011



COPY TO:      PDVSA-PETROLEO S.A.
AVENIDA LIBERTADOR
EDIFICIO PETROLEOS DE VENEZUELA
TORRE ESTE PISO 10
LA CAMPINA
CARACAS l060-A VENEZUELA


ATT'N.
GENERAL COUNSEL FACSIMILE     58-212-708-4666



TO BUYER: NUSTAR LOGISTICS, L.P.
19003 IH-10 WEST
SAN ANTONIO, TEXAS 78257


ATT'N.          CHIEF OPERATING OFFICER
FACSIMILE      (210) 918-5055


COPY TO:      NUSTAR LOGISTICS, L.P.
19003 IH-I0 WEST
SAN ANTONIO, TEXAS 78257


ATT'N.          GENERAL COUNSEL
FACSIMILE      (210) 918-5500


OR AT SUCH OTHER ADDRESS OR FACSIMILE AS MAY BE NOTIFIED BY EITHER PARTY TO THE
OTHER PARTY IN THE MANNER ABOVE PROVIDED.


11. THE PARTIES AGREE THAT THEY WILL NOT DISCLOSE, DISSEMINATE, OR PUBLICIZE, OR
WILL NOT CAUSE TO BE DISCLOSED, DISSEMINATED, OR PUBLICIZED, ANY OF THE TERMS OF
THIS AMENDMENT, THE NEGOTIATIONS AMONG THE PARTIES CONCERNING THE TERMS OR ANY
PROPOSED TERMS OF THE AMENDMENT, TO ANY PERSON, CORPORATION, ASSOCIATION,
GOVERNMENT AGENCY, OR OTHER ENTITY, OTHER THAN THE PARTIES TO THIS AMENDMENT,
LEGAL COUNSEL, AND TAX ADVISORS, EXCEPT: (1) AS MAY BE REQUIRED BY LAW; (2) TO
THE EXTENT NECESSARY TO REPORT INCOME TO APPROPRIATE TAXING AUTHORITIES; (3) IN
RESPONSE TO AN ORDER OR SUBPOENA OF A COURT OR GOVERNMENT AGENCY OF COMPETENT
JURISDICTION; (4) TO ITS ACCOUNTANT, TO ITS COUNSEL, TO UNDERWRITERS AND THEIR
COUNSEL IN CONNECTION WITH OFFERINGS OF SECURITIES; OR (5) THE PARTIES MAY REFER
TO THIS AMENDMENT IN ANY REPORT TO BE MADE PURSUANT TO THE SECURITIES ACT OF
1933, AS AMENDED, OR THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IN ANY
FINANCIAL STATEMENT







NOT BINDING UNTIL DULY EXECUTED AND/OR SIGNED BY THE PARTIES
PDVSA - NUSTAR LOGISTICS, L.P. 2008 CRUDE OIL SALES CONTRACT SA134782. AMENDMENT
1
Page 5 of 7



--------------------------------------------------------------------------------




AND/OR RELATED NOTES INCLUDED OR INCORPORATED BY REFERENCE IN ANY SUCH REPORT OR
FILING.


12. THE PARTIES AND THEIR SIGNATORIES HERETO REPRESENT THAT NEITHER PARTY HAS,
OR ANY OF ITS PERSONNEL HAVE, GRANTED OR OFFERED THE AGENTS, REPRESENTATIVES OR
PERSONNEL OF THE OTHER, EITHER DIRECTLY OR INDIRECTLY, ANY GIFTS, LOANS,
GRATIFICATIONS, COMMISSIONS OR FEES, PERSONALLY BENEFITING SAID AGENTS,
REPRESENTATIVES OR PERSONNEL OR ANY MEMBER OF THEIR FAMILIES, OR ANY COMPANY IN
WHICH THEY HOLD A SUBSTANTIAL INTEREST IN CONNECTION WITH THIS AMENDMENT.


13. THE PARTIES AGREE THAT THIS AMENDMENT CONSTITUTES A COMPROMISE OF DISPUTED
CLAIMS AND SHALL NOT BE DEEMED OR CONSTRUED AT ANY TIME OR FOR ANY PURPOSE TO BE
AN ADMISSION BY ANY PARTY TO THIS AMENDMENT OF ANY BREACH OF CONTRACT, OR
VIOLATION OF STATUTORY OR COMMON LAW, OR OF ANY WRONGDOING. EACH PARTY TO THIS
AMENDMENT EXPRESSLY DENIES ANY SUCH BREACH AND/OR VIOLATION, AND HAS ENTERED
INTO THIS AMENDMENT TO AVOID THE TIME, MONEY, AND ENERGY NECESSARY TO RESOLVE
THE DISPUTED CLAIM OR CLAIMS.


14. THE WORDING OF ALL PARTS OF THIS AMENDMENT SHALL IN ALL CASES BE CONSTRUED
AS A WHOLE, ACCORDING TO ITS FAIR MEANING, AND NOT STRICTLY FOR OR AGAINST ANY
PARTY OR ON THE BASIS THAT IT WAS PREPARED BY ONE PARTY OR THE OTHER.












































IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AMENDMENT TO BE EXECUTED
BY THEIR RESPECTIVE DULY AUTHORIZED OFFICERS OR REPRESENTATIVES ON THE DATE
FIRST ABOVE WRITTEN AND EFFECTIVE AS OF OCTOBER 01st, 2012.




PDVSA-PETROLEO S.A.
/s/ SERGIO TOVAR
NAME: MR. SERGIO TOVAR
TITLE: EXECUTIVE DIRECTOR OF SUPPLY AND COMMERCE


NUSTAR LOGISTICS, L.P.
BY: NUSTAR GP, INC., ITS GENERAL PARTNER
/s/ CURTIS V. ANASTASIO
NAME: MR. CURTIS V. ANASTASIO
TITLE: CHIEF EXECUTIVE OFFICER AND PRESIDENT



NOT BINDING UNTIL DULY EXECUTED AND/OR SIGNED BY THE PARTIES
PDVSA - NUSTAR LOGISTICS, L.P. 2008 CRUDE OIL SALES CONTRACT SA134782. AMENDMENT
1
Page 6 of 7



--------------------------------------------------------------------------------










EXHIBIT 2


THE QUANTITY OF CRUDE OIL SHALL BE 10,950,000 BARRELS PER YEAR, AS FOLLOWS:
BACHAQUERO BCF-13: 10,000 BPD MULTIPLIED BY THE NUMBER OF DAYS IN EACH YEAR.
BOSCAN: 20,000 BPD MULTIPLIED BY THE NUMBER OF DAYS IN EACH YEAR.






MONTH
QUANTITY OF BOSCAN (BPD)
QUANTITY OF BACHAQUERO BCF-13 (BPD)
JANUARY
20,000
10,000
FBBRUARY
20,000
10,000
MARCH
20,000
10,000
APRIL
20,000
10,000
MAY
20,000
10,000
JUNE
20,000
10,000
JULY
20,000
10,000
AUGUST
20,000
10,000
SEPTEMBER
20,000
10,000
OCTOBER
20,000
10,000
NOVEMBER
20,000
10,000
DECEMBER
20,000
10,000






NOT BINDING UNTIL DULY EXECUTED AND/OR SIGNED BY THE PARTIES
PDVSA - NUSTAR LOGISTICS, L.P. 2008 CRUDE OIL SALES CONTRACT SA134782. AMENDMENT
1
Page 7 of 7

